Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement, dated as of April        , 2012, is made by and
between New Frontier Media, Inc., a Colorado corporation (the “Company”), and
the undersigned (the “Indemnitee”).

 

RECITALS

 

A.                                   The Company is aware that competent and
experienced persons are increasingly reluctant to serve as directors, officers,
employees, fiduciaries or agents of corporations unless they are protected by
comprehensive liability insurance or indemnification, due to increased exposure
to litigation costs and risks resulting from their service to such corporations,
and due to the fact that the exposure frequently bears no reasonable
relationship to the compensation of such directors, officers, employees,
fiduciaries and other agents.

 

B.                                     The statutes and judicial decisions
regarding the duties of directors, officers, employees, fiduciaries and other
agents are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors, officers, employees, fiduciaries and agents with
adequate, reliable knowledge of legal risks to which they are exposed or
information regarding the proper course of action to take.

 

C.                                     Plaintiffs often seek damages in such
large amounts and the costs of litigation may be so large (whether or not the
case is meritorious), that the defense and/or settlement of such litigation is
often beyond the personal resources of directors, officers, employees,
fiduciaries and other agents.

 

D.                                    The Company believes that it is
unreasonable for its directors, officers, employees, fiduciaries and agents and
the directors, officers, employees, fiduciaries and agents of its subsidiaries
to assume the risk of judgments and other expenses which may occur in cases in
which the director, officer, employees, fiduciaries or agent received no
personal benefit or was not culpable.

 

E.                                      The Company recognizes that the issues
in controversy in litigation against a director, officer, employee, fiduciary or
agent of a corporation such as the Company or its subsidiaries are often related
to the knowledge, motives and intent of such director, officer, employee,
fiduciary or agent, that he or she is usually the only witness with knowledge of
the essential facts and exculpating circumstances regarding such matters, and
that the long period of time which usually elapses before the trial or other
disposition of such litigation often extends beyond the time that the director,
officer, employee, fiduciary or agent can reasonably recall such matters and may
extend beyond the normal time for retirement for such director, officer,
employee, fiduciary or agent with the result that he or she, after retirement or
in the event of his or her death, his or her spouse, heirs, executors or
administrators may be faced with limited ability and undue hardship in
maintaining an adequate defense, which may discourage such a director, officer,
employee, fiduciary or agent from serving in that position.

 

F.                                      Based upon their experience as business
managers, the Board of Directors of the Company (the “Board”) has concluded
that, to retain and attract talented and experienced individuals to serve as
directors, officers, employees, fiduciaries and agents of the Company and its
subsidiaries and to encourage such individuals to take the business risks
necessary for the success of the Company and its subsidiaries, it is necessary
for the Company to contractually indemnify its directors, officers, employees,
fiduciaries and agents and the directors, officers, employees, fiduciaries and
agents of its subsidiaries, and has further concluded that the failure to
provide such contractual indemnification could result in harm to the Company and
its subsidiaries and the Company’s shareholders.

 

G.                                     Sections 7-109-102 and 7-109-107 of the
Colorado Business Corporations Act

 

--------------------------------------------------------------------------------


 

(the “CBCA”), under which the Company is organized, empowers the Company to
indemnify its directors, officers, employees, fiduciaries and agents by
agreement (to the extent in the case of directors the agreement and its
provisions are not inconsistent with Sections 7-109-101 to 7-109-108 of the
CBCA) and to indemnify persons who serve, at the request of the Company, as the
officers, employees, fiduciaries or agents of other corporations or enterprises.

 

H.                                    The Company desires and has requested the
Indemnitee to serve as a director, officer, employee, fiduciary or agent of the
Company and/or one or more subsidiaries of the Company free from undue concern
for claims for damages arising out of or related to such services to the Company
and/or one or more subsidiaries of the Company.

 

I.                                         Indemnitee is willing to serve or
continue to serve the Company and/or one or more subsidiaries of the Company
provided that Indemnitee is furnished the indemnity provided for herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                       Definitions.

 

(a)                                  Agent.  For the purposes of this Agreement,
“agent” of the Company means (to the extent not inconsistent with Sections
7-109-101 to 7-109-108 of the CBCA) any person who is or was a director,
officer, employee, fiduciary or other agent of the Company or a subsidiary of
the Company; or is or was serving at the request of, for the convenience of, or
to represent the interests of the Company or a subsidiary of the Company as a
director, an officer, an employee, an associate, a fiduciary, a manager, a
member, a partner, a promoter, a trustee, or an agent of another foreign or
domestic corporation, partnership, joint venture, trust or other entity or of an
employee benefit plan; or was a director, an officer, an employee, an associate,
a fiduciary, a manager, a member, a partner, a promoter, a trustee, or an agent
of another foreign or domestic corporation, partnership, joint venture, trust or
other entity that was a predecessor entity of the Company or a subsidiary of the
Company; or was a director, an officer, an employee, an associate, a fiduciary,
a manager, a member, a partner, a promoter, a trustee, or an agent of another
foreign or domestic corporation, partnership, joint venture, trust or other
entity at the request of, for the convenience of, or to represent the interests
of such predecessor entity.

 

(b)                                 Expenses.  For purposes of this Agreement,
“expenses” include (to the extent not inconsistent with Sections 7-109-101 to
7-109-108 of the CBCA) all out-of-pocket costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements),
actually and reasonably incurred by the Indemnitee in connection with (i) the
investigation, defense or appeal of a proceeding, (ii) serving as an actual or
prospective witness in any matter arising out of, or in any way related to
Indemnitee’s service in an official capacity on behalf of the Company, (iii) any
voluntary or required interviews or depositions with respect to any matter
arising out of, or in any way related to, Indemnitee’s official capacity, or
(iv) establishing or enforcing a right to indemnification under this Agreement
or the CBCA.

 

(c)                                  Governing Documents.  For purposes of this
Agreement, “governing documents” means the Company’s Articles of Incorporation
and Bylaws.

 

(d)                                 Liabilities. For purposes of this Agreement,
“liabilities” means judgments, amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld), fines, damages, whether compensatory, punitive or exemplary, ERISA or
IRS or other excise taxes or penalties, any federal, state or local taxes
imposed on an

 

--------------------------------------------------------------------------------


 

Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, and all other liabilities of any kind or nature incurred by
Indemnitee as a result of, or in connection with, a proceeding.

 

(e)                                  Official Capacity.  For purposes of this
Agreement, “official capacity” means Indemnitee’s service as an officer,
director (including serving as a member of any committee of the board of
directors) and/or agent of the Company or a subsidiary of the Company and/or at
the request of, for the convenience of, the Company or a subsidiary of the
Company, and in such capacity shall include service as a trustee, fiduciary,
agent or similar status (including, without limitation, a manager of a limited
liability company) with respect to the Company or a subsidiary of the Company.

 

(f)                                    Proceeding.  For the purposes of this
Agreement, “proceeding” means any threatened, pending, or completed action,
suit, inquiry, interview, investigation, arbitration or proceeding, whether
civil, criminal, administrative, legislative, or investigative and whether
formal or informal.

 

(g)                                 Subsidiary.  For purposes of this Agreement,
“subsidiary” means any entity of which more than 50% of the outstanding voting
power is owned directly or indirectly by the Company, by the Company and one or
more other subsidiaries, or by one or more other subsidiaries.

 

2.                                       Acknowledgement of Status.  Nothing
contained in this Agreement is intended to create any right to employment or
continued service in any capacity by Indemnitee.

 

3.                                       Liability Insurance.

 

(a)                                  Maintenance of D&O Insurance.  The Company
hereby covenants and agrees that, so long as the Indemnitee shall continue to
serve as an agent of the Company and thereafter so long as the Indemnitee shall
be subject to any possible proceeding by reason of the fact that the Indemnitee
was an agent of the Company, the Company, subject to Section 3(c), shall
promptly obtain and maintain in full force and effect directors’ and officers’
liability insurance (“D&O Insurance”) in reasonable amounts from established and
reputable insurers.

 

(b)                                 Rights and Benefits.  In all policies of D&O
Insurance, the Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors.

 

(c)                                  Limitation on Required Maintenance of D&O
Insurance.  Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain D&O Insurance if the Board determines, by a two-thirds
(2/3) majority of its members, that such insurance is not reasonably available,
the premium costs for such insurance are substantially disproportionate to the
amount of coverage provided, the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit, or the Indemnitee is
covered by similar insurance maintained by a subsidiary of the Company. All
decisions as to whether and to what extent the Company maintains D&O Insurance
shall be made by the Board in its sole and absolute discretion. In making any
determination to eliminate or reduce D&O Insurance coverage, the Board shall
seek the advice of independent legal counsel or other advisors experienced in
the review and analysis of D&O Insurance coverage.

 

(d)                                 Upon reasonable request, the Company shall
provide Indemnitee or his or her counsel with a copy of all D&O Insurance
applications, binders, policies, declarations, endorsements and related
materials.

 

--------------------------------------------------------------------------------


 

(e)                                  Promptly after (i) learning of facts and
circumstances which may give rise to a proceeding, the Company shall notify its
D&O Insurance carriers, if such notice is required by the applicable insurance
policies, and any other insurance carrier providing applicable insurance
coverage to the Company, of such facts and circumstances, or (ii) receiving
notice of a proceeding, whether from Indemnitee, or otherwise, the Company shall
give prompt notice to its D&O Insurance carriers, and any other insurance
carriers providing applicable insurance coverage to the Company, in accordance
with the requirements of the respective insurance policies. The Company shall,
thereafter, take all appropriate action to cause such insurance carriers to pay
on behalf of Indemnitee, all expenses incurred or to be incurred, and liability
incurred, by Indemnitee with respect to such proceeding, in accordance with the
terms of the applicable D&O Insurance policies.

 

4.                                       Indemnification.  Subject to Sections 8
and 10 below, the Company shall indemnify the Indemnitee as follows:

 

(a)                                  Third Party Actions.  If the Indemnitee was
or is a party or is threatened to be made a party (whether named as a party,
witness or otherwise) to, or is otherwise involved in,  any proceeding (other
than an action by or in the right of the Company) by reason of the fact that
Indemnitee is or was an agent of the Company, or by reason of anything done or
not done by him or her in any official capacity, the Company shall to the
fullest extent permitted by the CBCA, the Governing Documents and this
Agreement, as the CBCA and the Governing Documents may be hereafter amended,
modified or interpreted subsequent to the execution of this Agreement (but only
to the extent that such amendment, modification or interpretation permits the
Company to provide broader indemnification rights than the CBCA and the
Governing Documents permitted prior to adoption of such amendment or
modification or the issuance of such interpretation), hold harmless and
indemnify the Indemnitee against any and all expenses and liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes and penalties, and amounts paid in settlement) actually and reasonably
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of such proceeding, provided the Indemnitee’s conduct was in good
faith, and he or she reasonably believed, in the case of conduct in an official
capacity with the Company, that such conduct was in the Company’s best interests
and, in all other cases, that such conduct was at least not opposed to the
Company’s best interests, and, in the case of any criminal proceeding, the
Indemnitee had no reasonable cause to believe his or her conduct was unlawful. 
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(b)                                 Other Actions.  To the extent not
inconsistent with applicable law, if the Indemnitee was or is a party or is
threatened to be made a party to any proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an agent of the Company,
or by reason of anything done or not done by him or her in any such capacity,
the Company shall indemnify the Indemnitee against all reasonable expenses
actually incurred by him or her in connection with the investigation, defense,
settlement, or appeal of such proceeding, provided the Indemnitee’s conduct was
in good faith, and he or she reasonably believed, in the case of conduct in an
official capacity with the Company, that such conduct was in the Company’s best
interests and, in all other cases, that such conduct was at least not opposed to
the Company’s best interests; provided, however, that no indemnification shall
be made under this subsection 4(b) in connection with any proceeding in which
the Indemnitee was adjudged liable to the Company, or in connection with any
other proceeding charging that the Indemnitee derived an improper personal
benefit, whether or not involving action in an official capacity, in which
proceeding the Indemnitee was adjudged liable on the basis that the Indemnitee
derived an improper personal benefit.

 

--------------------------------------------------------------------------------


 

(c)                                  Actions where Indemnitee is Deceased.  If
the Indemnitee was or is a party or is threatened to be made a party to any
proceeding by reason of the fact that Indemnitee is or was an agent of the
Company, or by reason of anything done or not done by him or her in any such
capacity, and if prior to, during the pendency of or after completion of such
proceeding Indemnitee dies, the Company shall indemnify the Indemnitee’s heirs,
executors and administrators against any and all expenses and liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes and penalties, and amounts paid in settlement) actually and reasonably
incurred to the extent Indemnitee would have been entitled to indemnification
pursuant to Sections 4(a) or 4(b) above were Indemnitee still alive.

 

(d)                                 Limitations.  Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes and penalties, and amounts paid in settlement) for
which payment is actually made to or on behalf of Indemnitee under a valid and
collectible insurance policy of D&O Insurance, or under another valid and
enforceable indemnity clause, bylaw or other agreement.

 

5.                                       Partial Indemnification.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for a portion of any expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
and penalties, and amounts paid in settlement) incurred by Indemnitee in the
investigation, defense, settlement or appeal of a proceeding, but not entitled,
however, to indemnification for all of such expenses or liabilities, the Company
shall indemnify the Indemnitee for such total amount of expenses or liabilities
less the portion thereof to which the Indemnitee is not entitled.

 

6.                                       Advancement of Expenses.  Subject to
Section 8 below and applicable law, the Company shall pay for or reimburse the
reasonable expenses actually incurred by Indemnitee who is a party to a
proceeding by reason of the fact that the Indemnitee is or was an agent of the
Company in advance of the final disposition of the proceeding. Indemnitee hereby
undertakes to repay the amounts advanced only if, and to the extent that, if it
is ultimately determined by a final adjudication without further right of appeal
that the Indemnitee did not meet the standard of conduct necessary to entitle
the Indemnitee to indemnification and expense advancement by the Company as
authorized hereby. The advances to be made hereunder shall be paid by the
Company to the Indemnitee within twenty (20) days following delivery of a
written request therefor by the Indemnitee to the Company. Advancements shall be
made without regard to Indemnitee’s ability to repay the expenses. Except as set
forth in the second sentence of this Section 6, the Company shall not impose on
Indemnitee additional conditions to advancement of expenses or require from
Indemnitee additional undertakings regarding repayment. In the event that the
Company fails to pay expenses as incurred by the Indemnitee as required by this
paragraph, Indemnitee may seek mandatory injunctive relief from any court having
jurisdiction to require the Company to pay expenses as set forth in this
paragraph. If Indemnitee seeks mandatory injunctive relief pursuant to this
paragraph, it shall not be a defense to enforcement of the Company’s obligations
set forth in this paragraph that Indemnitee has an adequate remedy at law for
damages.

 

7.                                       Notice and Other Indemnification
Procedures.

 

(a)                                  Notice by Indemnitee.  Promptly after
receipt by the Indemnitee of notice of the commencement of or the threat of
commencement of any proceeding, the Indemnitee shall, if the Indemnitee believes
that indemnification with respect thereto may be sought from the Company under
this Agreement, notify the Company of the commencement or threat of commencement
thereof.

 

(b)                                 Notice by Company.  If, at the time of the
receipt of a notice of the commencement of a proceeding pursuant to Section 7(a)
hereof, the Company has D&O Insurance in

 

--------------------------------------------------------------------------------


 

effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c)                                  Defense.  In the event the Company shall be
obligated to pay the expenses of any proceeding against the Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by the Indemnitee in Indemnitee’s reasonable
discretion, upon the delivery to the Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (i) the Indemnitee shall have the right to employ
counsel in any such proceeding at the Indemnitee’s expense; and (ii) if (A) the
employment of counsel by the Indemnitee has been previously authorized by the
Company, (B) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
any such defense, or (C) the Company shall not, in fact, have employed counsel
to assume the defense of such proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

 

8.                                       Exceptions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement:

 

(a)                                  Authorization.  To indemnify the Indemnitee
unless authorized in the specific case after a determination has been made in
accordance with Section 7-109-106 of the CBCA that indemnification of the
Indemnitee is permissible in the circumstances because the Indemnitee has met
the standard of conduct set forth in Section 7-109-102 required to entitle the
Indemnitee to such indemnification, or to advance expenses to Indemnitee unless
the advancement has been authorized in the specific case after the written
affirmation and undertaking required by Sections 7-109-104(1)(a) and (1)(b) of
the CBCA are received and a determination is made in accordance with Section
7-109-106 of the CBCA that the facts then known by those making the
determination would not preclude indemnification or expense advancement under
the CBCA;

 

(b)                                 Claims Initiated by Indemnitee.  To
indemnify or advance expenses to the Indemnitee with respect to proceedings or
claims initiated or brought voluntarily by the Indemnitee and not by way of
defense, unless (i) such indemnification is expressly required to be made by
law, (ii) the proceeding was authorized by the Board, (iii) such indemnification
is provided by the Company, in its sole discretion, pursuant to the powers
vested in the Company under the CBCA, or (iv) the proceeding is brought to
establish or enforce a right to indemnification or advancement of expenses under
this Agreement or any other statute;

 

(c)                                  Lack of Good Faith.  To indemnify the
Indemnitee for any expenses incurred by the Indemnitee with respect to any
proceeding instituted by the Indemnitee to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that the material assertions
made by the Indemnitee in such proceeding were not made in good faith or were
frivolous; or

 

(d)                                 Unauthorized Settlements.  To indemnify the
Indemnitee for any amounts paid in settlement of a proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld.

 

9.                                       Non-exclusivity.  The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights that the Indemnitee may have under
any

 

--------------------------------------------------------------------------------


 

provision of law, the Governing Documents  as in effect from time to time, the
vote of the Company’s shareholders or disinterested directors, other agreements,
or otherwise, both as to action in Indemnitee’s official capacity and to action
in another capacity while occupying Indemnitee’s position as an agent of the
Company, and the Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors and administrators of the Indemnitee.

 

10.                                 Enforcement.  Any right to indemnification
or advancement of expenses granted by this Agreement to Indemnitee shall be
enforceable by or on behalf of Indemnitee in any court of competent jurisdiction
if (i) the claim for indemnification or advances is denied, in whole or in part,
or (ii) no disposition of such claim is made within sixty (60) days of written
request therefor. Indemnitee, in such enforcement action, if successful in whole
or in part, shall be entitled to be paid also the expense of prosecuting
Indemnitee’s claim. It shall be a defense to any action for which a claim for
indemnification is made under this Agreement (other than an action brought to
enforce a claim for expenses pursuant to Section 6 hereof, provided that the
required undertaking has been tendered to the Company) that Indemnitee is not
entitled to indemnification because of the limitations set forth in Sections 4
and 8 hereof.

 

11.                                 Contribution.

 

(a)                                  Whether or not the indemnification provided
in Section 4 hereof is available, in respect of any proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.

 

(b)                                 Without diminishing or impairing the
obligations of the Company set forth in the preceding subparagraph, if, for any
reason, Indemnitee shall be required to pay all or any portion of any judgment
or settlement in any proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such proceeding), the Company shall
contribute to the amount of expenses or liabilities actually and reasonably
incurred and paid or payable by Indemnitee in proportion to the relative
benefits received by the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such expenses or
liabilities, as well as any other equitable considerations which applicable law
may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

 

--------------------------------------------------------------------------------


 

(c)                                  The Company hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by officers, directors or employees of the Company other than
Indemnitee, who may be jointly liable with Indemnitee.

 

(d)                                 To the fullest extent permissible under the
CBCA and other applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for liabilities and/or for expenses, in connection with any
claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

12.                                 Indemnification for Expenses as a Witness. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s official capacity, a witness, or is
made (or asked to) respond to discovery requests, in any proceeding to which
Indemnitee is not a party, he or she shall be indemnified against all expenses
actually and reasonably incurred by him or on his or her behalf in connection
therewith.

 

13.                                 Subrogation.  In the event the Company is
obligated to make a payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery under
an insurance policy or any other indemnity agreement covering the Indemnitee,
who shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the Company effectively to bring
suit to enforce such rights.

 

14.                                 Additional Indemnification Rights.

 

(a)                                  Notwithstanding any other provision of this
Agreement, the Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by the CBCA and any other applicable law, notwithstanding that
such indemnification is not specifically authorized by the other provisions of
this Agreement, the Governing Documents or by statute.

 

(b)                                 To the extent that a change in the CBCA or
other applicable law (whether by statute or judicial decision), permits greater
indemnification than would be afforded currently under the Governing Documents
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefit so afforded by such change.

 

(c)                                  In the event of any change in any
applicable law, statute or rule which narrows the right of a Colorado
corporation to indemnify a member of its board of directors or an officer, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

 

15.                                 Non-interference. The Company shall not seek
or agree to any order of any court or other governmental authority that would
prohibit or otherwise interfere, and shall not take or fail to take any other
action if such action or failure would reasonably be expected to have the effect
of prohibiting or otherwise interfering, with the performance of the Company’s
indemnification, advancement of Expenses or other obligations under this
Agreement.

 

16.                                 Non-attribution of Actions of any Indemnitee
to any Other Indemnitee. For purposes of determining whether Indemnitee is
entitled to indemnification or advancement of expenses by the

 

--------------------------------------------------------------------------------


 

Company pursuant to this Agreement or otherwise, the actions or inactions of any
other indemnitee or group of indemnitees shall not be attributed to Indemnitee.

 

17.                                 Survival of Rights.

 

(a)                                  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an agent
of the Company and shall continue thereafter so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, arbitrational, administrative,
legislative or investigative, by reason of the fact that Indemnitee was serving
in the capacity referred to herein even though the Indemnitee may have ceased to
serve in any such capacity at the time of any action, suit or other proceeding.

 

(b)                                 The Company shall require and cause any
successor to the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise) or to all or substantially all of the business or
assets of the Company, by written agreement to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

18.                                 Interpretation of Agreement.  It is
understood that the parties hereto intend this Agreement to be interpreted and
enforced so as to provide indemnification to the Indemnitee to the fullest
extent permitted by and not inconsistent with law, including in those
circumstances in which indemnification would otherwise be discretionary.
Notwithstanding the foregoing, the parties hereto hereby acknowledge that the
provisions set forth herein with respect to indemnification and expense
advancement are valid only to the extent not inconsistent with the CBCA.

 

19.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of the Agreement (including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby, and (ii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 18 hereof.
Furthermore, if this Agreement shall be invalidated in its entirety on any
ground, then the Company shall nevertheless indemnify Indemnitee to the fullest
extent permitted by the Governing Documents, the CBCA and any other applicable
law.

 

20.                                 Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

21.                                 Notice.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and receipted for by the party
addressee, (ii) if mailed by certified or registered mail with postage prepaid,
on the third business day after the mailing date or (iii) by reputable overnight
courier service (delivery charges prepaid), on the first business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

 

--------------------------------------------------------------------------------


 

22.                                 Governing Law.  This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Colorado as applied to contracts between Colorado residents entered into and to
be performed entirely within Colorado.

 

23.                                 Counterparts.  To facilitate execution, this
Agreement may be executed in counterparts. It shall not be necessary that the
signature of or on behalf of each party appears on each counterpart, but it
shall be sufficient that the signature of or on behalf of each party appears on
one or more of the counterparts. In the event that any signature to this
Agreement is delivered by facsimile transmission or by e-mail delivery of a
portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. The counterparts
shall together constitute a single agreement.

 

24.                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior agreements and understandings, both written
and oral, among the parties hereto, with respect to the subject matter hereof.

 

25.                                 Headings. The section headings contained in
this Agreement are for reference purposes only and shall not effect in any way
the meaning or interpretation of this Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

 

 

THE COMPANY:

 

 

 

 

 

New Frontier Media, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

6000 Spine Road, Suite 100

 

 

Boulder, CO 80301

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------

 